Citation Nr: 0203770	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  98-19 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
perforated right eardrum.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
March and August of 1998.  The Board remanded this case back 
to the RO for further development in July 2000, and the case 
has since been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Although the veteran has complained of ear pain and 
vertigo, his VA examinations have shown his perforated right 
eardrum to be essentially asymptomatic.

3.  There is competent medical evidence supporting an 
etiological relationship between the veteran's current 
tinnitus and service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
perforated right eardrum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.87, Diagnostic Code 6211 
(2001); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran's current tinnitus was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claims and has obtained records of 
reported treatment.  While the Board finds that the veteran's 
June 2001 examinations to be incomplete as to the question of 
the etiology of tinnitus, the Board feels that the veteran 
will not be prejudiced by a decision on that issue at the 
present time in view of the Board's determination on that 
issue, noted below.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
notified him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to a higher initial evaluation for a 
perforated eardrum

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

In the appealed March 1998 rating decision, the RO granted 
service connection for a perforated right eardrum on the 
basis of in-service treatment for this disability.  A zero 
percent evaluation was assigned as of July 1997, and the RO 
predicated this evaluation on private medical records, dated 
in September and December of 1997, which indicated that the 
veteran had a "plugged up sensation" of the right ear.

VA treatment records from June and July of 1998 reflect that 
the veteran was seen for right otalgia.  A September 1998 
magnetic resonance imaging study (MRI) revealed no internal 
auditory canal or cerebellar pontine angle mass, but this 
examination was noted to be limited by the lack of post-
contrast coronal images.

During his June 1999 VA hearing, the veteran described a 
history of pain in the right ear.

The veteran's June 2001 VA audiological examination report 
reflects that his tympanic membranes showed normal mobility 
and that, given his normal hearing, the ruptured tympanic 
membrane appeared to have healed fully.

A second VA examination, also from June 2001, revealed the 
right ear helix to be intact, and normal ear structures were 
seen.  The canal was slightly stenotic, but not overly so.  
There was no cerumen in the canal, and the tympanic membrane 
appeared to be intact.  There was a small amount of scar 
tissue on the tympanic membrane, but the amount of 
tympanosclerosis was not overt.  The examination of the right 
ear was described as essentially normal, with no signs of 
mastoid depression, pain with palpation, or cholesteatoma 
behind the tympanic membrane.  In rendering an assessment, 
the examiner noted the absence of middle ear pathology and 
found "no reason to believe that the patient's current 
complaints have relation to a tympanic membrane perforation 
which appears to be healed."  

During his March 2002 VA Video Conference hearing, the 
veteran described a wax buildup in the right ear but denied 
liquid running out of the ear.  Other reported symptoms 
included a "muffled" sensation and vertigo.  Also, the 
veteran stated that he was currently employed at a VA medical 
center and had worked there since 1977.

The RO has evaluated the veteran's perforated right eardrum 
at the zero percent rate under 38 C.F.R. § 4.87, Diagnostic 
Code 6211 (2001).  While the overall regulatory scheme for 
rating ear disorders has been revised during the pendency of 
this appeal, the specific criteria of Diagnostic Code 6211 
have not.  Under this code section, a maximum zero percent 
evaluation for a perforation of the tympanic membrane is 
warranted.

The Board would point out that the veteran's assigned 
evaluation is consistent with the results of the June 2001 VA 
examinations, which revealed no current right eardrum 
symptomatology.  Also, the Board is aware that the veteran 
has complained of vertigo, and a compensable evaluation is 
warranted under Diagnostic Code 6204 for peripheral 
vestibular disorders manifested by occasional dizziness.  
However, in the prior July 2000 decision, the Board denied 
service connection for loss of balance, to include vertigo.  
A higher evaluation is therefore not warranted for this 
disorder.

Moreover, the veteran has submitted no evidence showing that 
his service-connected perforated right eardrum has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the veteran has worked for 
the same employer for over 24 years and has not been 
hospitalized for his disorder.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the Board finds no basis, schedular or otherwise, 
for an initial compensable evaluation for a perforated right 
eardrum.  Therefore, the preponderance of the evidence is 
against his claim for that benefit, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

III.  Entitlement to service connection for tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

It is the contention of the veteran that his current tinnitus 
is related to noise exposure during service. 

In this case, the Board observes that the veteran's military 
occupational specialty was serving as an infantryman.  He was 
treated on frequent occasion during service for a perforated 
right eardrum, and, as indicated above, service connection is 
in effect for this disorder.  Moreover, he reported tinnitus 
in June 1976.  A July 1998 VA treatment record contains an 
assessment of right sided tinnitus/otalgia "probably related 
to noise exposure."  

The veteran's June 2001 VA examinations do not provide great 
clarity as to the etiology of his tinnitus.  The audiological 
examination indicates that, "assuming that tinnitus is 
secondary to hearing loss and this patient has normal 
hearing, then it is not likely that his tinnitus is related 
to noise exposure during active service."  This examiner 
recommended further testing to determine the exact etiology 
of the veteran's tinnitus.  However, this was not 
accomplished in a subsequent ear examination conducted during 
the same month.  As there has been no testing to definitively 
establish that tinnitus is secondary to hearing loss and 
therefore unrelated to noise exposure, the Board finds the 
medical opinion from the audiological examination to have 
very minimal probative value.

In short, given the combination of the veteran's specialty as 
an infantryman during service and the favorable July 1998 
opinion, the Board finds it to be at least as likely as not 
that his tinnitus is etiologically related to noise exposure 
during service.  Accordingly, after resolving all doubt in 
the veteran's favor in accordance with the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), service 
connection is warranted for this disorder.


ORDER

Entitlement to an initial compensable evaluation for a 
perforated right eardrum is denied.

Entitlement to service connection for tinnitus is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

